—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered February 24, 1997, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence from which the jury could reasonably infer that the victim’s money was taken through an implied threat of force, as well as that defendant subsequently used force for the purpose of retaining the money (see, People v Watson, 245 AD2d 87).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Pavao, 59 NY2d 282, 292).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.